COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §                  No. 08-11-00363-CR
IN RE: ERIC FLORES,
                                                  §             ORIGINAL PROCEEDING
RELATOR.                                                       ON PETITION FOR WRIT OF
                                                  §                  MANDAMUS

                                                  §


                                 MEMORANDUM OPINION

       Relator Eric Flores, pro se, has filed a petition for writ of mandamus requesting that this

Court compel the Honorable Patrick Garcia, Judge of the 384th Judicial District Court of El Paso

County to grant several pretrial motions, and admit certain evidence for trial.

       Relief by writ of mandamus is appropriate in instances where the relator demonstrates

there is no adequate remedy at law available to correct the alleged harm, and that the action

sought is not discretionary. See Simon v. Levario, 306 S.W.3d 318, 320 (Tex.Crim.App.

2009)(orig. proceeding). Based on the record before us, Relator has not demonstrated he is

entitled to mandamus relief. See TEX.R.APP.P. 52.3. Accordingly, the petition is DENIED.



January 18, 2012
                                              CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)